Bunn, C. J. (dissenting). I concur in the conclusion of the court that this case should be reversed, but on a different ground from that upon which the court bases its opinion. It is, perhaps, not well to declare a conveyance fraudulent without some more direct evidence than is here adduced against the deed to Henry Flood and others, although the suspicions are great, and the inference to be drawn from the relation of the parties and other circumstances is more or less morally convincing. The objections to the mortgage from John Flood and wife to Leonhard to secure the note of $2,000, upon which Edwin Pettit and Swanson were indorsers, is of the most technical kind, and utterly without reason to support it. It appears, or is alleged, that Pettit was a notary public, and took the acknowledgment of John Flood and wife to the mortgage; and the objection and sole objection is that, being an indorser on the note, he was disqualified to take the acknowledgment. We have had but two cases, so far as I have been able to recall, on that subject: First, Green v. Abraham, 43 Ark. 420, where the officer was a party to the instrument acknowledged; and Penn v. Garvin, 56 Ark. 511, 20 S. W. 410, where this court said: “A notary public is not disqualified to •take an acknowledgment to a mortgage by reason of the fact that he had acted as agent for the mortgagor in obtaining the money which the mortgage was given to secure.” In other words, the courts will determine first whether or not the officer has any pecuniary interest in the instrument acknowledged, and • then whether that interest, under the circumstances, could possibly influence his conduct to the detriment of others interested. There is no plea of non est factum against the mortgage; there is no contention that it was not executed as it purports to be, nor that the mortgagor did not have Pettit to take the acknowledgment voluntarily; and the certificate of acknowledgment is in due form. In other words, the notary public did his whole ■duty in the premises, and nothing but his duty. The only objection is that, as he was remotely interested in the mortgage, •the same inferentially having the effect of being for his benefit, Dr might be so, he was not competent to take and certify the acknowledgment. It seems, in a case like this, that the officer's personal interest and his duty as an officer perfectly coincided, and yet the theory is that in some way his personal interest •did influence or might have influenced his official conduct. It could •only have influenced him to do right as an officer, — take the acknowledgment properly, and certify it in form. Istherule so inexorable that it will be enforced under circumstances where it has not one particle of evidence to sustain it? I think not. Most of the •cases cited in support of the rule are cases in which the officers are parties to the instruments. The rule ought to go no further, where everything appears fair on the face of the papers. In ■every case going further than that the extraneous facts alleged to show disqualification should not only be established, but shown to be such as show some opportunity for the officer to take advantage of his official character to inflict an injury on some of the parties concerned. His act is a mere ministerial act, defined and prescribed, and in the doing of which, or the manner of doing which, he has no discretion, but must follow the formula. The only case I have been able to find which definitely carries the rule beyond the parties to the instrument is Wilson v. Traer, 20 Iowa, 231, and that has little or no support, even from the authorities cited. I think, in many cases, and under the circumstances of many cases, in the very nature of things, it is impossible to say that an officer’s interest does or can influence him to take and certify a wrong acknowledgment, and when that appears, as in the case'at bar, the officer ought not to be regarded as disqualified.’ The contention is that this defect invalidates the recording of the mortgage, and thus there is no notice to third parties.